This is a controversy without action. The plaintiffs sought to recover from the defendant $180 taxes, paid under protest, for the year 1921. The judge found the facts and rendered judgment as follows: "The plaintiff Lees-McRae Institute is located on a tract of land at or near Plumtree, in the county of Avery, on which the school is conducted, and the corporation is the owner of an additional tract of land located about three miles distant from said school; the said tract contains about 1,150 acres, and it had not been assessed for taxes until the year 1921, when the county commissioners of Avery County caused a levy of $150 to be assessed against said 1,150 acres of land; all the rents and profits from said 1,150-acre tract have been applied exclusively to educational purposes at said institute, and for no other purpose, and said property of 1,150 acres of land was not purchased and has not been held for the purpose of speculation."
"It is now considered, ordered, and adjudged by the court that the said 1,150-acre tract is not exempt from taxation, and the tax assessed and collected was authorized by law at the time said property was assessed for taxation." The plaintiffs appealed.
The only question presented is as to the correctness of the ruling by the court that the property in question is liable to taxation. The plaintiff is a corporation, created by act of General Assembly, ratified 25 February, 1907. "To establish an institution to provide Christian education and manual training for boys and girls, and do other institutional work in the mountains of North Carolina." Section 7 of the act provides: "So long as the property owned, or to be owned, by such corporation shall be used for church, school, or charitable purposes the same shall be exempt from all taxes, State, county, or municipal." The plaintiff claimed exemption from taxation under this section of its charter and general laws, 1921 ch. 38, sec. 72, subsec. 4, which provides that "buildings, with the land they actually occupy wholly devoted to educational purposes, belonging to and actually and exclusively, occupied and used by churches, public libraries, incorporated colleges, academies, industrial schools, seminaries, or other corporate institutions of learning, together with such additional adjacent land owned by such churches, libraries, and educational institutions as may be reasonably necessary for the convenient use of such buildings, respectively, and also the buildings thereon used as residences by the officers or instructors of such educational institutions," shall be exempt from taxation.
The 1,150 acres is located a distance of 3 miles from the school property. About 100 acres of this have been cleared and put in cultivation, a part of which has been rented for part of the crops, and the other portion of said cleared land has been used for grazing purposes. The rents and profits from said land have been applied exclusively for educational purposes and none other.
The ruling of his Honor is correct. The principle governing this case is well settled by our authorities. In United Brethren v. Comrs.,115 N.C. 490, it is said: "The general rule is liability to taxation, and that all property shall contribute its share to the support of the Government which protects it. Exemption from taxation is exceptional. It needs no citation from reiterated precedents that such exemptions should be strictly construed, and if we have any doubts (which we have not) they should be resolved in favor of liability to taxation. R. R. v. Allsbrook,110 N.C. 139." In that case it was said that the fundamental principle of our Constitution is that all property shall be taxed uniformly except that which is either expressly exempted by the Constitution itself, or as to which the power of exemption by the Legislature is left discretionary within the limits prescribed by the Constitution, citing Redmond v.Comrs., 106 N.C. 122.
It certainly cannot be said that a tract of land, located three miles from the property actually used for the school (which is not assessed for *Page 471 
taxes), almost all of which is in forest, or at least not cleared, and that portion of it which has been cleared is rented out for a part of the crops and used for grazing purposes, comes within the definition or meaning of the language of the law which defines and describes property exempt from taxation, under the rules laid down in United Brethren v. Comrs., supra, in which case it was pointed out that while the Legislature had exempted property whose rental was applied exclusively to religious, charitable, or benevolent institutions, it had not extended such exemption to property whose rental is applied to educational purposes. This distinction is retained in the present statute, C. S., 7768, which provides: "No property whatever held or used for investment, speculation, or rent shall be exempt other than bonds of this State and of the United States Government, unless said rent, or the interest on or income from such investments shall be used exclusively for religious, charitable, or benevolent purposes, or the interest upon the bonded indebtedness of said religious, charitable, or benevolent institutions."
In Davis v. Salisbury, 161 N.C. 56, Hoke, J., fully discusses the question here presented, reviewing the case above cited, and the whole matter is so clearly stated with citation of authorities by Judge Hoke that nothing is left to be added. The whole subject was again reviewed by Hoke,J., in Southern Assembly v. Palmer, 166 N.C. 75.
The fundamental principle of equality and uniformity in the taxation of property in the Constitution is based upon the sound principle that whenever property, which is not expressly exempted by the Constitution from taxation or within the discretionary authority given the Legislature to exempt property is left untaxed, it unjustly adds to the taxes of those who already are paying their fair share of taxation, the amount of taxes which the property thus illegally exempted should rightly bear.
The decision of his Honor must be
Affirmed.